 
EXHIBIT 10.1

AGREEMENT OF TERMS






THIS AGREEMENT OF TERMS (this “Agreement”) is made as of December 31, 2011, by
and between Berkshire Hathaway Inc. (“Berkshire”) and Leucadia National
Corporation (“Leucadia”), each of which indirectly owns 50% of the equity of
Berkadia Commercial Partners LLC and Berkadia Commercial Holding LLC, and their
wholly-owned subsidiaries (collectively, “Berkadia”).
 
Reference is made to the Second Amended and Restated Surety Bond (Agreement No.:
91SPL100128) issued by Columbia Insurance Company, an affiliate of Berkshire
(“Columbia”), having an effective date of December 31, 2011 with an aggregate
surety limit of $2,500,000,000 (Two Billion Five Hundred Million Dollars) (the
“Surety Bond”) and Berkshire’s corporate guaranty thereof (the “BH Guaranty”).
 
Leucadia and Berkshire hereby agree, in recognition of their individual 50%
equity interest in Berkadia and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged that Leucadia, on behalf
of itself and any successors, unconditionally guarantees the due and punctual
payment to Berkshire of 50% of all amounts that Berkshire pays under the BH
Guaranty; provided, however, that in no event shall there be a duplication of
liability under the Surety Bond and the BH Guaranty.  This shall be a guaranty
of payment and not of collection.
 
If either Columbia or BH ultimately recovers any amounts that have been paid
under the Surety Bond or the BH Guaranty, or if amounts paid under this
Agreement are paid in error, an appropriate payment shall be made by BH to
Leucadia to reflect the 50-50 sharing of losses contemplated hereby.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

 
LEUCADIA NATIONAL CORPORATION
                   
By:
  /s/  Joseph A. Orlando    
Name:
Joseph A. Orlando
   
Title:
Vice President     
 

 
 
 

 
BERKSHIRE HATHAWAY INC.
                   
By:
  /s/  Marc D. Hamburg

   
Name:
Marc D. Hamburg
   
Title:
President 
